Citation Nr: 1827338	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In September 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was exposed to herbicides during active duty.

2.  The competent, probative evidence does not demonstrate that the Veteran's diabetes mellitus, type II, had its clinical onset during active service or is related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including diabetes mellitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may be established on a legal presumption based on exposure to herbicide agents, including Agent Orange, where a veteran served on active duty in the Republic of Vietnam (RVN) during the Vietnam era (from January 1962 to May 1975) and has a certain listed disability, including diabetes mellitus, that becomes manifest to a degree of 10 percent or more any time after service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii)(iii), 3.309. 

A veteran who had active naval service in the RVN during the Vietnam era shall be presumed to have been exposed to herbicide agents only if he or she served on or visited the Vietnamese landmass or its inland waterways.  This presumption does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C. § 101(29)(A) ); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).

In February 2016, in response to a decision by the United States Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015), VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval service members are appropriately in receipt of the presumption of exposure to herbicides as a result of service in Vietnam.  VA further updated its Adjudication Manual, M21-1MR.  The applicable provisions of the M21-1 Manual, specifically those provisions defining inland waterways and offshore waters and designating some of the specific locations determined to be within those categories, were modified.  The manual reaffirmed that the presumption of exposure to Agent Orange requires evidence establishing duty or visitation within the RVN and that service on offshore waters does not establish a presumption of exposure to Agent Orange.  The current manual specifically provides that:

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the RVN.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

VBA Manual M21-1, IV.ii.1.H.2.a.  Inland waterway service is also referred to as "brown-water" Navy service.  Id.  By contrast, "off shore waters" are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.  Service in offshore waters is also referred to as "blue-water" Navy service.  

While the M21-1 Manual is generally not binding on the Board, it is instructive on the definition of inland waterways and offshore waters for the purposes of entitlement to presumptive service connection.  See 38 C.F.R. § 19.5(2017); VBA Manual M21-1, IV.ii.1.H.2.

II.  Analysis

The Veteran contends that his diabetes mellitus, type II, is a result of his active duty service.  Specifically, the Veteran asserts that his diabetes is the result of herbicide exposure while serving on the U.S.S. Bridget in the coastal waters of Vietnam during the Vietnam era.  

Initially, the Board notes that the Veteran has been diagnosed with diabetes mellitus, type II.  See April 2010 Agent Orange Examination Report (reporting a history of diabetes mellitus, type II, diagnosed since 1990).  

The Veteran's service department records do not show service on land in Vietnam, nor does he assert that he set foot on the landmass of Vietnam.  See July 2012 Substantive Appeal (VA Form 9) (reporting he served in the waters of Vietnam).  The evidence of record confirms that the Veteran served aboard the U.S.S. Bridget from November 1965 to May 1969.

The USS Bridget was in the waters of Vietnam from February 21, 1966 to March 24, 1966; June 27, 1966 to July 28, 1966; May 23, 1967 to June 5, 1967; June 14 to June 27, 1967; August 4, 1967 to August 19, 1967; and September 6, 1967 to October 6, 1967.  See March 2017 Administrative Decision.  Helicopters were recorded as arriving and departing daily, however, none are recorded as arriving from or landing in Vietnam.  Id.  Further, the histories and deck logs for the U.S.S. Bridget do not document that the ship was docked, transited inland waterways, or that ship personnel stepped foot in Vietnam.  Id.   

The VA-promulgated list of Navy ships associated with service in Vietnam, and hence exposure to herbicide agents, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated after the Court's February 2016 decision in Gray, indicates that the U.S.S. Bridget was not one of the ships that was potentially exposed to herbicides, to include as a result of entering an inland waterway.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1.  Also of record is a December 2016 correspondence from the National Archives and Records Administration (NARA), finding that the U.S.S. Bridget did not dock, anchor, or moor in the Republic of Vietnam.

Although the Veteran has asserted his belief that he was exposed to herbicides during service as a result of his service in the official waters of Vietnam on the USS Bridget, a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  There is no evidence demonstrating that the Veteran is qualified to identify his exposure to herbicides.  

In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while on active duty.  Therefore, he is not entitled to a grant of service connection for diabetes mellitus, pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

Although the Veteran's claim cannot be granted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e); this does not preclude him from establishing service connection on a direct basis.  See Combee v. Brown, 31 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The first element of direct service connection is a current disability.  As noted above, the record reflects a diagnosis of diabetes mellitus, during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

Once a current disability has been established, a veteran must also establish an in-service incurrence or aggravation of a disease or injury and a nexus between such in-service incurrence and the current disability.  The Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of diabetes mellitus.  Additionally, the Veteran has not asserted that his diabetes mellitus had its onset during active duty or has been continuously present since his discharge from active duty.  The record shows that the Veteran's diabetes mellitus was not diagnosed until 1990, approximately 21 years following his discharge from active duty.  Further, the evidence does not show that the Veteran was exposed to herbicides during active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.

Additionally, although diabetes mellitus, is a chronic disease listed in 38 C.F.R. § 3.309(a), the evidence demonstrates that the first diagnosis appears to have been in 1990, approximately 21 years after the Veteran's separation from service.  See April 2010 Agent Orange Examination Report.  As such, the evidence does not show that the Veteran's diabetes mellitus manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, and service connection must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


